MEMORANDUM OPINION
                                         No. 04-11-00706-CV

                                    LRL ENTERPRISES, INC.,
                                           Appellant

                                                 v.

                                          Eddie RAMIREZ,
                                              Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-08271
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 2, 2011.

DISMISSED

           Appellant LRL Enterprises, Inc. has filed an unopposed motion to dismiss this appeal.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of the appeal are

taxed against appellant. See id. 42.1(d).



                                                              PER CURIAM